 

Case 2:20-mj-00005-BR Document 7 Filed 01/13/20 Page-toft RageiParcocir

AO 442 (Rev. 11/11) Arrest Warrant oe  EELED. OF TEXAS

Rd ea

UNITED STATES DISTRICT COURT JAN 13-2020

 

 

 

 

for the
Northern District of Texas c CLERK, U.S. DISTRICT were
By
=}
United States of America

v. )

) Case No, 2:20-MJ-5
)
)
SUSANA GARCIA (02)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Susana Garcia ;
who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment C] Information  Superseding Information m Complaint
( Probation Violation Petition O Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

On or about January 12, 2020, in the Amarillo Division of the Northern District of Texas, and elsewhere, Susana Garcia,
defendant, did knowingly and intentionally possess with intent to distribute 500 grams and more of a mixture and
substance containing a detectable amount of heroin, a Schedule | controlled substance. In violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(A)(i).

Date: 04/13/2020 Ane Aw Cony

Issuing officer’ ‘Ss signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. Magistrate Judge

Printed name and title

 

 

Return

This warrant was received on (date) J-/3- AO , and the person was arrested on (date) /~/3-QoO

at (city and state) Anas Gh | lo, T. XK

Date: / 7 13-2

 

 

Cc) SS Arresting pfficer ’s signature

L FO Perey bse bechss

/ Printed inamefind title

 

 

 

 
